F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           JUL 5 2001

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 LONNIE LYNN,

          Plaintiff-Appellant,

 v.                                                    No. 00-1173
                                                   (D.C. No. 98-D-1924)
 COLORADO DEPARTMENT OF                                 (Colorado)
 INSTITUTIONS, DIVISION OF
 YOUTH SERVICES,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, MCKAY and BRORBY, Circuit Judges.



      Lonnie Lynn brought this action for money damages under the Americans

with Disabilities Act, 42 U.S.C. §§ 12111-12117 (ADA), against the Colorado

Department of Institutions, Division of Youth Services (Division), a division of

the Colorado State Government. Mr. Lynn’s complaint alleges that he began


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
working for the Division in 1979, that he became mentally disabled in 1993-94,

and that he requested reasonable accommodation but was deemed to have resigned

his position in 1994. The district court granted the Division’s motion for

summary judgment, ruling that Mr. Lynn’s action was barred by collateral

estoppel and that he did not have a disability. Mr. Lynn appealed. For the

reasons given below, we hold we lack jurisdiction to hear this appeal and dismiss

the action.

      While Mr. Lynn’s appeal was pending, the Supreme Court decided Bd. of

Trustees v. Garrett, 121 S. Ct. 955 (2001), holding that suits against states for

money damages under the ADA are barred by the Eleventh Amendment. Garrett

effectively overrules this court’s decision to the contrary in Cisneros v. Wilson,

226 F.3d 1113, 1124 (10th Cir. 2000). Consequently, we issued an order

directing Mr. Lynn to show cause why this appeal should not be dismissed in light

of the decision in Garrett. We have considered the parties’ response to the show

cause order, and we conclude this action is barred by the Eleventh Amendment.

      In his complaint, Mr. Lynn sought damages for “lost earnings and benefits,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life, injury to reputation, humiliation, embarrassment and medical and insurance

expenses and other damages in an amount subject to proof.” Aplt. App. at 10. In

addition, Mr. Lynn sought “injunctive relief to prevent the Division from further


                                          -2-
violations of his statutorily protected rights.” Id. Mr. Lynn does not deny that his

claim for monetary relief is barred under Garrett, but he argues that his claim for

injunctive relief, in particular the equitable relief of reinstatement, still remains

available to him.

      Mr. Lynn relies on a footnote in Garrett in which the Court observed that

its holding did not “mean that persons with disabilities have no federal recourse

against discrimination. Title I of the ADA still prescribes standards applicable to

the States. Those standards can be enforced . . . by private individuals in actions

for injunctive relief under Ex parte Young, 209 U.S. 123 (1908).” Garrett, 121 S.

Ct. at 968 n.9. Mr. Lynn contends that in light of this comment, his claim for the

equitable relief of reinstatement is not barred. As the Division points out,

however, the doctrine of Ex parte Young is not available to Mr. Lynn.

      “Under the Ex parte Young legal fiction, when an official of a state agency

is sued in his official capacity for prospective equitable relief, he is generally not

regarded as ‘the state’ for purposes of the Eleventh Amendment and the case may

proceed in federal court.” ANR Pipeline Co. v. Lafaver, 150 F.3d 1178, 1188

(10th Cir. 1998) (emphasis added). The Ex parte Young exception is a narrow

one. Elephant Butte Irrigation Dist. v. Dep’t of Interior, 160 F.3d 602, 607 (10th

Cir. 1998). “[I]t ‘has no application against the States and their agencies, which

are barred regardless of the relief sought.’” Buchwald v. Univ. of N. M. Sch. of


                                           -3-
Med., 159 F.3d 487, 496 (10th Cir. 1998) (emphasis added) (quoting Puerto Rico

Aqueduct v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993)); see also Elephant

Butte, 160 F.3d at 607 (Ex parte Young doctrine applies only when “lawsuit

involves an action against state officials, not against the state”); ANR Pipeline,

150 F.3d at 1187 (any form of relief against state agency, even solely prospective

injunctive relief, is barred).

      Mr. Lynn has sued only the state agency with whom he was employed. He

did not name any state official in any capacity. Accordingly he may not proceed

under the Ex parte Young doctrine, even assuming that the equitable relief he now

seeks would otherwise be available.

      The appeal is DISMISSED for lack of jurisdiction. The judgment of the

district court is VACATED, and the matter is REMANDED with instructions to

dismiss the action, without prejudice, for lack of jurisdiction.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -4-